Title: To Thomas Jefferson from William Rue, 13 December 1803
From: Rue, William
To: Jefferson, Thomas


               
                  Sir,
                  Dec. 13th 1803
               
               I Pray the in thy mercy full tenderness to hear me with patience and generously grante me my Request if agreable to they will—Whear as I have spent my time in the servis of my Land and Nation untill old Age has overtaken me that I am not Capeble of heard Laber with severrel other Deficoltes that Lies in my way which Renders it not Convinent for me to undertake the Buisness of a planter I have undertaken a smawl Bisness of Retalen goods in this and some other states as Bisness seems to Cawl me—as a Law Can not Be made to sute Every Capasite there fore the Nesesary tax thakes from my small store the Proffets that mite help to suporte me as my Begining is small—Therfore my Request to the grate Representiv or President of the united states is, if it is not Contrary to our Rites and Liberty that He would grant me Lesons for selling Drey goods or grosrys in any State or County with out further Expence if it is Consistent with His Good Pleasur and if not Pray Excues my Ignorance— 
               Sir I am obeden subject
               
                  Wm. Rue
               
            